Citation Nr: 1814513	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for loss of smell associated with sleep apnea, status post uvulopalatopharyngoplasty.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to compensable rating for bilateral hearing loss disability.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1984 to December 2004.  

This matter came before the Board of Veterans Appeals (Board) on appeal from September 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veteran's Law Judge during a November 2017 Travel Board hearing.  The transcript of the hearing is of record.

The issue(s) of increased ratings for hemorrhoids and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's loss of smell is partial.


CONCLUSION OF LAW

The criteria for a compensable rating for loss of smell have not been met.  38 U.S.C. §§ 1110, 1140, 5107 (2012); 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6275 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. §1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to a compensable rating for his loss of smell and taste.  The Veteran's disability has been rated under diagnostic code (DC) 6275 for loss of smell for the entire period on appeal.  Under the DC, a 10 percent rating is assigned when there is a complete loss of the sense of smell.  This is the highest rating available under the DC.

The evidence does not indicate, and the Veteran does not contend, that he has complete loss of smell and taste.  At the Veteran's November 2017 Travel Board hearing, he testified that he has retained a little bit of smell and taste.  The Veteran reported that "[i]t comes and goes."  The Board notes that the Veteran is competent to report symptoms such as the ability to smell or taste and accords his statements significant probative weight.  As the Veteran does not have total loss of the sense of smell, the criteria for a 10 percent rating are not met.  38 C.F.R. § 4.87a, DC 6275.

The Board notes that the Veteran's loss of smell was previously rated under DC 6272 for loss of taste.  A 10 percent rating under that DC requires complete loss of the sense of taste.  As discussed above, the Veteran has testified that he does not currently have complete loss of his sense of taste.  The criteria for a 10 percent rating for loss of taste are therefore not met and rating under the alternative DC would provide no benefit to the Veteran. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against a compensable rating for the Veteran's service-connected loss of smell. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.


ORDER

Entitlement to a compensable rating for loss of smell is denied.


REMAND

The Board finds that additional development is necessary prior to adjudicating the issues of increased ratings for hemorrhoids and bilateral hearing loss disability, and service connection for diabetes mellitus.  

At his November 2017 Travel Board hearing, the Veteran testified that his hemorrhoids have increased in severity since his last VA examination in July 2011.  Specifically, the Veteran reports that every morning, his hemorrhoids become irritated, painful and swollen.  As the evidence of record suggests his service-connected disability has increased in severity since the most recent VA examination in 2012, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also testified at his November 2017 hearing that his bilateral hearing loss has worsened since his last VA examination in August 2011.  A new examination should therefore be provided upon remand.  Id. 

Regarding the issue of service connection for diabetes mellitus, the Veteran contends that he is entitled to service connection as his diabetes had its onset in service.  The Veteran testified at his November 2017 Travel Board hearing that while he was in service his dental providers repeatedly asked him if he was diabetic, stating that bone loss in his teeth indicates diabetes.  The Board's review of the record indicates that while there are service treatment records associated with the file, they do not contain dental records.  Any outstanding service treatment records pertaining to dental care must therefore be associated with the file upon remand.  

The Veteran also testified at his November 2017 hearing that his VA provider had reviewed his lab results and told him that his diabetes likely began in service.  The Board's review of the record corroborates the Veteran's statements.  His August 2012 VA treatment records note his recent diagnosis of diabetes mellitus and the Veteran's contentions that the disease began while he was in service.  The VA provider noted in the medical records that the Veteran reported tingling and burning in his feet dating back to 2005 and opined that the Veteran likely had diabetes mellitus dating back to at least 2005.  In subsequent VA treatment notes in September 2013 and February 2014, the provider reiterated this statement, further noting that he had reviewed the Veteran's lab work and that based on elevated fasting blood sugar and A1C results the Veteran likely had diabetes mellitus, latent or undiagnosed, dating to 2005.

The Board notes that the VA treatment records document elevated fasting blood sugar readings for several years prior to the Veteran's diagnosis in June 2011.  The record shows readings of 119 on June 4, 2007, 111 on June 14, 2007 and 111 in February 2008.  The February 2008 records noted that the Veteran's fasting blood sugar of 111 was unchanged.  The Veteran had readings of 123 in May 2009 and 139 in August 2009.

Direct service connection can be established by showing that the disability was incurred during or aggravated by service, including presumptive service connection for chronic disease.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  For presumptive service connection for chronic disease, the disease must have manifested to a compensable degree within one year of the date of separation from service.  38 C.F.R. § 3.309(a); 38 C.F.R. § 3.307(a)(3).  That being said, for presumptive service connection it is not enough that a qualifying chronic disability be diagnosed within one year of service.  It must also manifest at a compensable level.  With respect to diabetes, this means that the condition must be managed with a restricted diet.  38 C.F.R. § 4.119 , Diagnostic Code 7913.  

While the Board finds that the evidence supports the conclusion that the Veteran's diabetes had its onset within a year of separation, it is difficult to determine whether diabetes required a restricted diet in 2005.  The Veteran's diabetes was not diagnosed until 2011.  While the medical evidence shows some indications of dietary modifications, it is unclear that they were required for the Veteran's diabetes within the required period.  VA treatment records from June 2007 show a diagnosis of Impaired Fasting Glucose (IFG) and recommend a referral to a dietitian.  The Veteran declined at the time stating he would begin diet changes on his own, but September 2008 VA treatment records indicate a dietitian referral.  The Board notes that the Veteran's service treatment records from April 2004 show a diagnosis of hypertension and treatment with a low salt diet and September 2004 service treatment records indicate an in-service diagnosis of hyperlipidemia.  However, there is no medical opinion of record that discusses the relationship of these diagnoses and any associated dietary restriction to the Veteran's diabetes.  

While there is evidence of record to support the conclusion that the Veteran's diabetes mellitus manifested within one year of service, there is insufficient evidence at this time to allow the Board to make a determination regarding whether the disability manifested to the required degree within that time period.  The Board therefore finds that a medical opinion is required to determine whether the Veteran's diabetes mellitus likely manifested to a compensable degree within a year of separation.  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's outstanding service treatment records regarding dental treatment.  All attempts to obtain such records should be clearly documented in the claim file.  If it is determined that those records do not exist or are otherwise unavailable, a formal finding of unavailability should be made and associated with the claim file.  

2.  After completion of the foregoing development to the extent possible, obtain a medical opinion from an appropriate VA examiner regarding the etiology of the Veteran's diabetes mellitus.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

The examiner should provide an opinion as to whether it is likely that the Veteran's diabetes mellitus required management with a restricted diet within a year of separation from service.  In providing the opinion, the examiner should assume that the diabetes mellitus manifested within a year from service.  The examiner should also discuss the significance, if any, of the Veteran's in-service diagnoses of hyperlipidemia and hypertension and the low-salt diet referenced in the Veteran's service treatment records.  

In rendering an opinion, attention is also requested to the VA treatment records from August 2012, September 2013 and February 2014 regarding the onset of the Veteran's disability and the June 2007 VA diagnosis of impaired fasting glucose.

3.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his hemorrhoids.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his bilateral hearing loss.  The examiner should review the file and provide a complete rationale for all opinions expressed.  Examination findings pertinent to the Veteran's hearing loss disability should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.

5.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

6.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


